Non-proliferation and the future of the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) (debate)
The next item is the report by Mrs Beer, on behalf of the Committee on Foreign Affairs, which contains:
a proposal for a European Parliament recommendation to the Council on non-proliferation and the future of the Treaty on the Non-Proliferation of Nuclear Weapons (NPT).
rapporteur. - (DE) Mr President, ladies and gentlemen, the existence of thousands of nuclear weapons is the most dangerous legacy of the Cold War. These are not my words; they are taken from the speech given by President Obama in Prague recently on the biggest threat facing us. No other issue is more crucial to security in the 21st century.
We have heard similar words in recent years, for example from US strategists Kissinger and Sam Nunn, who have set out a specific path to a world without nuclear weapons. High-ranking European politicians have joined in and even the UN Secretary General has set out a 5-point disarmament plan. It has never been a better time to finally start talking once again about nuclear disarmament.
In recent years, let us not forget, there have only been setbacks. Negotiations at the NPT Review Conference in 2005 were a disaster. This must not be repeated next year. We Europeans must demonstrate now that we are serious about disarmament. If the EU moves forward, it can set the standard, which is why I completely fail to understand why the majority in this House obviously does not want to support these ambitious aims of reducing weapons of mass destruction.
The plethora of proposed amendments by the conservative group in the Committee on Foreign Affairs turned my report and its aim of talking about disarmament and tabling a recommendation to the Council on its head and turned it into a limp rag of a text. As Parliament we have a responsibility to take a stand now and we cannot relegate it to a later date or to other parliaments.
We are lobbying for support for the Nuclear Weapons Convention and the Hiroshima-Nagasaki Protocol, because disarmament is possible. It is not some stupid, far-off illusion. We can do it, if we force the issue. The documents that we want do not conflict with the NPT; they plug a hole in the NPT and hence strengthen it. We need a clear political statement and that is my call to all the groups for tomorrow's vote: to reconsider today what is the right way forward.
I know that the NPT also comprises civil elements, but we are not talking today about the renaissance of civil nuclear power; we are talking about nuclear disarmament. As chairman of the delegation for relations with Iran and spokeswoman on foreign policy, I would also say that anyone who has not learned from the Iran crisis over recent years, which has often put us in danger of military escalation, that the civil use of nuclear power cannot be divorced from military abuse and proliferation, has failed to understand the entire foreign policy of recent years, the dangers and our nuclear disarmament challenge.
We all know that our objective cannot be achieved overnight, but we need to make a start. We cannot spend decades demanding nuclear disarmament of the Americans - with full unanimity - and now, when President Obama says he is prepared to do so, where President Medvedev says he is prepared to do so, a conservative majority in this Parliament refuses to follow this path. That is why I should like to urge you once again in all earnestness, as instructed by the Committee on Foreign Affairs, not to confuse the question of the civil use of nuclear power with a revival of the potential for nuclear disarmament. Anyone who shuts this window of opportunity for nuclear disarmament will not be in a position to say when another one will open. I would ask anyone who votes tomorrow against the PSE's and our proposed amendments to tell his voters in the electoral campaign why he thinks nuclear weapons in Europe are a good thing.
President-in-Office of the Council. - (CS) Mr President, ladies and gentlemen, I am delighted to be able to participate in today's debate. I would especially like to thank the European Parliament for the interest it has shown in this question and Angelika Beer for her work as rapporteur in drawing up this interesting report. The Council will definitely study the recommendations contained in the report carefully.
As the report states clearly, it is important to achieve further progress on non-proliferation. One of the main priorities is to secure a positive and concrete outcome from next year's Non-Proliferation Treaty review conference. The forthcoming May meeting of the Non-Proliferation Treaty preparatory committee is an important preparatory step for this conference. The EU will continue to make a positive contribution to the review process in accordance with its non-proliferation strategy for weapons of mass destruction and in accordance with the recent declaration on strengthening international security adopted by the Council in December 2008.
We have an interest in a balanced review aimed at maintaining the overall equilibrium which is the basis of the nuclear non-proliferation regime, and which gives equal importance to all three pillars of the Non-Proliferation Treaty, i.e. non-proliferation, disarmament and exploitation for peaceful purposes. We believe the review conference can succeed only through a balanced approach.
The EU is aware of the new opportunities for the Non-Proliferation Treaty, especially in connection with the renewal of dialogue between Russia and the US and the renewed commitment to implement the Comprehensive Nuclear-Test-Ban Treaty and to begin international discussions on a credible treaty restricting the production of fissile materials for nuclear weapons. The EU is also observing with interest the renewed public debate on how to achieve the objectives outlined in the Non-Proliferation Treaty.
One of the reasons for the importance of the review process is the fact that the NPT regime is facing serious problems. These problems come mainly from North Korea, Iran and Syria. We must deal with them and resolve them by strengthening the mechanism for monitoring adherence. As we all know, the EU is active in this area and together with its partners continues to play a leading role, especially in the effort to find a diplomatic solution to the Iran nuclear issue.
As the report states, in addition to the issue of non-proliferation we must also focus on the issue of nuclear disarmament. We are determined to play a key role in this important area. The EU is fully intent on promoting nuclear disarmament and thus achieving the objectives of Article 6 of the NPT. This topic has particular importance for the EU, two of whose Member States possess nuclear weapons. We call on the international community to join us in promoting the concrete, realistic disarmament initiatives which the EU submitted to the UN General Assembly in 2008.
At the same time we must deal with the nuclear energy issue. It is important that the development of nuclear energy for peaceful purposes should carry on under conditions of maximum security, safety and non-proliferation. The EU is prepared to strengthen international cooperation in this area both in the context of the next NPT Review Conference and also in other forums. Multilateral approaches to nuclear fuel supplies in particular can offer a reliable alternative to the development of individual national programmes in the area of sensitive nuclear technology. We must make the multilateral mechanisms for nuclear fuel supply more attractive, especially for developing countries, as an increasing number of these countries are considering launching nuclear energy programmes.
The report correctly emphasises the importance of ratifying the Comprehensive Nuclear-Test-Ban Treaty. The EU places particular importance on progress over ratification and it will pursue progress in order to achieve this objective. The Presidency has conducted high level visits to the nine countries whose ratification remains essential in order for the treaty to come into force. We are working for a successful conference to be held under Article 14 of the treaty in New York in September 2009 in order to support the treaty coming into force. The EU is an important contributor in the development of a treaty monitoring system and is thereby reinforcing the credibility of the treaty's future verification system. We also believe that it would be very beneficial to try to commence talks over a credible Fissile Material Cut-Off Treaty.
The positive approach recently taken by the US towards the Comprehensive Nuclear-Test-Ban Treaty and the Fissile Material Cut-Off Treaty and in the area of nuclear disarmament is very encouraging. We genuinely believe that this approach will lead in the near future to certain very concrete measures. Generally speaking, this new opportunity may play a significant role in moving the NPT review process in the right direction.
Member of the Commission. - Mr President, the proliferation of weapons of mass destruction has arisen as a serious challenge in recent years, and the international community must be ready to face those challenges with conviction and to tackle them resolutely.
In our view, there has been some progress with the new US Administration in the context of the negotiations on the Non-Proliferation Treaty (NPT), and positive dynamics on arms control between Russia and the United States should clear the path for a new momentum on nuclear issues.
For the European Union, the NPT is based on three mutually reinforcing pillars: non-proliferation, disarmament and the peaceful use of nuclear energy. Ms Beer's report on nuclear non-proliferation gives me a welcome opportunity to describe the Community's responsibilities and activities under these three pillars.
Under the Euratom Treaty the Commission is responsible for verifying that fissile nuclear materials, like plutonium, uranium and thorium, are not diverted from their intended uses, as declared by the Community users, whether in the nuclear industry or others, like research centres and medical institutes.
The Commission is currently developing an action plan on how best to address chemical, biological, radiological and nuclear terrorism threats. This policy will be put forward in the middle of this year, with recommendations on further strengthening a culture of safety and security among the 27 Member States. Moreover, the EU export control system is another key component of our weapons of mass destruction prevention policy.
The Commission action on non-proliferation and disarmament does not stop at the frontiers of the Union. With the new Instrument for Stability and the Nuclear Safety Instrument - together taking up almost EUR 1 billion of the financial perspective - there is an opportunity for the Commission to enhance its worldwide contribution to non-proliferation by promoting security and safety throughout the world in the coming years.
The purpose of the Community instruments is to develop complete programmes of threat reduction that will offer to third countries a full range of possible cooperation on export control, border monitoring, maritime surveillance, redirection of scientists, bioscience and nuclear safety. The logic of coherent programmes is very much in line with the G8 Global Partnership goals that were defined in 2002, where the Commission committed EUR 1 billion for the 10-year period 2002-2013.
Finally, initiatives to build a new model for civil nuclear cooperation should also be encouraged so that countries can get access to nuclear energy without increasing the risks of proliferation. The international fuel bank of IAEA, to which the Commission plans to contribute EUR 20 million, is a step in the right direction, provided we can explain the rationale that supports such a programme.
In conclusion, the Commission is working quite hard in supporting all three pillars of the Non-Proliferation Treaty, and, indeed, both the time and the international climate are ripe for change in the way we handle nuclear issues. The Commission stands ready to work with others and seize the great opportunities before us and to strive to create a safer and more secure world also in this regard.
on behalf of the PPE-DE Group. - (CS) The name of US President Obama will be on everyone's lips today, particularly in connection with his speech in Prague on 5 April. However, our aim is not to evaluate the approach of the new US administration but to give recommendations to the Council, which is drafting the EU position on the future of the nuclear non-proliferation regime. Our Parliament will be taken seriously in this debate only if it promotes a solution which is clear but realistic in all aspects. The recipe of our political group is therefore to use all available international instruments rather than to create new ones. This involves strengthening all three closely linked pillars of the Non-Proliferation Treaty, in other words nuclear disarmament, non-proliferation of nuclear weapons and peaceful cooperation in the area of nuclear technology. It is therefore important to support realistic disarmament initiatives, which include clear procedures for monitoring and verification, in terms of destroying existing weapons as well as their production facilities. In relation to strengthening the pillar of cooperation in the peaceful use of nuclear technology we also wholeheartedly support internationalising the uranium enrichment cycle, particularly through the creation of an International Fuel Bank.
I am delighted that the result of the vote in committee clearly reflects our position. I am sure that after President Obama's speech there will be nothing to change concerning the committee's results. The US president confirmed that the path ahead of us will be long, requiring more realism than naivety, and that nothing is more important than concrete, feasible steps. However, in talks with the new US administration we are facing an important and at the same time difficult task. We must insist that these issues should not be decided only by the largest nuclear powers, over the heads of the EU. This is a great challenge for European diplomacy.
on behalf of the PSE Group. - Mr President, I would like to congratulate Mrs Beer on an excellent and timely report. This is the year of all nuclear debates. The US is preparing its nuclear posture review, NATO is reviewing its strategic concept and the world is getting ready for the 2010 NPT review conference.
All of this is happening in a special context. The US is once again being led by a President, Barack Obama, who espouses the vision of a world without nuclear weapons. This is not the time for timidity or hesitation. Our voters would not understand if this Parliament prepared a report on the NPT which was less ambitious than that of the current US Administration.
Of course, US leadership on this issue is welcome. After all, the US and Russia are the undisputed global nuclear hegemons. However, Europe cannot sit passively by while Moscow and Washington discuss its strategic future. We need to present our own NPT narrative, based on a strict balance between the non-proliferation and disarmament agendas. This is what this report is all about and this is the spirit of the Socialist plenary amendments.
Why not support the Model Nuclear Weapons Convention and the Hiroshima-Nagasaki Protocol, both of which are promoted globally by civil organisations and political leaders? It is our role as parliamentarians, unencumbered by the weight and limitations of executive power, to show our governments, and therefore the Council, the way in this field. I hope the House can support the PSE amendments.
Mr President, it is somewhat paradoxical that nuclear weapons contributed significantly to the fact that the Cold War did not end in the Third World War. This was because both sides were convinced that the use of nuclear weapons would cause the total destruction of both sides.
Today the situation is different. Of course, nuclear weapons should not be looked upon in this way, but we should be aware that many countries treat nuclear weapons as something extremely important. For many countries nuclear weapons are a power symbol, for others they are the ultimate deterrent, as is the case with Israel, and for yet others they compensate for the weakness of conventional weapons, as is the case with Russia.
In connection with this, nuclear disarmament, for which of course we should strive, cannot be a rapid process, and President Obama understands this very well. The most important thing at the moment is non-proliferation of nuclear weapons, and we must be aware of the danger posed by some groups. Bin Laden showed this very clearly when he said that obtaining a weapon of mass destruction is a religious obligation. Non-proliferation is absolutely fundamental.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, the programme that allowed Iraq, Iran and North Korea to acquire nuclear technology was called Atoms for Peace. East and West participated in this programme. We have seen where it led in Iraq, where a terrible war took place following atomic armament based originally on civilian technology. Where it will end in Iran, I cannot say today. Korea has left the non-proliferation community.
In the same week in which North Korea aggressively announced its new plans and finally evicted the IAEA from the country, the IAEA has in turn announced that it would start new negotiations with between 30 and 50 developing countries on civilian armament; it is called equipment, but I call it armament. This is a deadly cycle. Unless we stop civilian armament, we shall never get a grip on the proliferation of nuclear technology, including military technology.
on behalf of the GUE/NGL Group. - (DE) Mr President, ladies and gentlemen, now is the time to finally put an end to nuclear weapons on this planet and to implement the disarmament obligation in the Non-Proliferation Treaty, especially Article 6. The new US President, Barack Obama, has stated that he wants nuclear disarmament. Now the governments of the European Union are being called on to act and engage in specific nuclear disarmament.
What this actually means is disarmament instead of modernisation of British and French atomic weapons. It also means a stop to Germany's nuclear participation, which means the withdrawal of US nuclear weapons from Europe, for example from Büchel in the Rhineland-Palatinate. The majority in the European Parliament and so far achieved in the Committee on Foreign Affairs should not waste time voting on wishy-washy reports and should retain the specific calls for disarmament originally included in the report. I get the impression that the Group of the European People's Party (Christian Democrats) and European Democrats is still living in the past. What we need is stronger disarmament components in the NPT and that is what we should vote for tomorrow.
(NL) The Beer report speaks in very general terms, which is somewhat understandable because the Non-Proliferation Treaty is meaningless if it is not respected and implemented by all states. On the other hand, though, I do think that the report could have referred more clearly to the two specific cases of North Korea and Iran, since it is very obvious that the major threat is presented by these two states.
The European Union, together with other international institutions such as NATO and, if possible, the United Nations Security Council, must make it clear to totalitarian regimes such as those of North Korea and Iran that further development of nuclear weapons cannot be tolerated. It is of the utmost importance in this regard that countries such as Russia and China be actively encouraged, if necessary with negative measures, unambiguously to put an end to all cooperation with those countries in the development of nuclear weapons. If North Korea and Iran cannot themselves be brought to change their positions, then they must in any case be isolated from all possible channels that might help them to develop nuclear weapons.
(DE) Mr President, ladies and gentlemen, when the Soviet Union came to an end, many took the view that it would also be the end of the nuclear scare, but what was then a global nuclear scare has re-emerged at regional level; I need only mention Iran, North Korea, India and Pakistan. Unfortunately, not even the NPT has been able to prevent that. The real danger is that terrorists or criminals or irresponsible regimes might obtain nuclear weapons.
The initiative by Kissinger and Shultz and Obama's speech in Prague has now brought new momentum to this issue. That is extremely important. It is becoming clear here that even the nuclear powers are now prepared to reduce their arsenals, and that is what was new about President Obama's declaration. It is important now for Europe to speak with one voice, for Europe, its nuclear powers and the others, to speak with one voice.
A first step on this path is the fact that Mr Solana is conducting negotiations with Iran on behalf of all the European countries, as well as of countries beyond Europe. I believe that we should latch on to that. We must not expect any quick miracles on this path, as Mrs Beer is doing, but if there is an opportunity today for us to really be able to reduce this threat, step by step, then we should grab it.
President-in-Office of the Council. - (CS) Mr President, ladies and gentlemen, I would like to thank you for an excellent discussion. As I said at the beginning of the debate, a turning point has come in the history of the Non-Proliferation Treaty and the arms control process. I would like to thank everyone who spoke here for their comments. I would like to express my wholehearted agreement with the idea of expressing support for credible, concrete and realistic steps in this area, as stated by Mr Zieleniec, and I would also like to endorse the statement of Mr Onyszkiewicz, who said that disarmament is a slow process and it is all the more important to support precisely these realistic steps. At the same time I agree that it is vital to draw attention to any abuses of the programme to produce fissile materials for peaceful purposes, as pointed out by Mrs Harms. I also agree with Mr Claeys that it is essential to take very firm action against those countries that abuse the programme, potentially for their own self-armament. I would also like to emphasise that the EU will continue to participate in the NPT reviews and to make an active contribution to the success of the process as a whole.
At the New York preparatory meeting in May the EU will set out concrete proposals concerning a future action plan for the review conference in 2010 within the framework of all three pillars of the Treaty. We will submit our proposals in the form of joint declarations on the individual pillars and in the form of working documents. Within the framework of preparing the review conference taking place in 2010 the Council intends to draw up a revised and updated common position. The EU will work towards achieving a successful result and prior to the preparatory committee meeting it will work together with key partners in order to secure a broad support for our objectives.
At the same time we must utilise the new opportunities in the area of nuclear disarmament and the EU is determined not be a passive onlooker. The EU includes Member States that possess nuclear weapons, Member States that do not possess these weapons, Member States that use nuclear energy and Member States that are opposed to the use of nuclear energy. The EU as a whole can play a significant role and it is determined to do so. The Council has resolved to inform the European Parliament regularly about future developments in respect of the results of preparatory committee discussions and more generally within the framework of preparations for next year's conference.
Member of the Commission. - Mr President, I would like to thank all those who have taken part in today's constructive debate. This is indeed a subject of great significance. For our part, the Commission will continue its work in support of the NPT Treaty through our work in verifying the proper use of fissile nuclear materials under the Euratom Treaty.
It works to thwart attempts by terrorists to gain access to chemical, radiological and nuclear materials, through a strengthened Community regime of export controls on dual use, support for the efforts of the IAEA to secure vulnerable nuclear materials and tackle nuclear smuggling - which is very important - and the promotion of a worldwide nuclear security and safety culture using the substantial resources available under the stability and nuclear safety instruments.
I look forward to continued cooperation with Parliament in taking these objectives further and I count on our cooperation in the future.
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, this is not an ideological debate that we are holding here. After the military inventions led by the Americans against Iraq, Afghanistan and other regions, we found ourselves in an era of ever-increasing crises and the prospect of even talking about nuclear disarmament could barely be dreamed or hoped of. Now there is a unique opportunity. I do not know how long this window of opportunity will remain open, but it is our duty to give future generations a peaceful world to live in.
The preconditions to success in the areas which Commissioner Rehn has just referred to include not accepting double standards within the EU. That means that, as Europeans, we too have a duty to get nuclear disarmament moving again. May I remind you of our debate in December last year, when Javier Solana was here and we discussed revising the security strategy. He named as one major danger - and this was shared in this House - the danger of the proliferation of weapons of mass destruction.
That is why I appeal to you once again. Look again at the three amendments which the Socialist Group in the European Parliament and the Group of the Greens/European Free Alliance have proposed in order to set a disarmament and control process in motion, to make available instruments such as a Nuclear Weapons Convention to supplement the NPT. Re-consider whether you cannot vote for them, because if the PPE amendment is adopted, it will not be possible for my group to vote for this report.
To close, I should like to thank the international organisations such as Mayors for Peace, the IPPNW and the ICAN. ICAN was there long before Obama as an international campaign for the abolition of nuclear weapons.
The debate is closed.
The vote will take place on Friday 24 April 2009.
Written statements (Rule 142)
Despite containing some positive aspects, this proposal for a European Parliament recommendation falls short of the fundamental demands with regard to nuclear disarmament, particularly as it focuses solely on non-proliferation.
What is needed and demanded is for a whole programme to be established, which prohibits the use and production of nuclear weapons, encouraging their total and complete dismantlement, the creation of areas free of these weapons, the resumption of negotiations on nuclear disarmament and the strict application of the Nuclear Non-Proliferation Treaty, including by the current nuclear powers.
We need a programme of nuclear disarmament, which must be accompanied by the demilitarisation of international relations, by respect for the United Nations Charter, by the end of colonialism, by principles of non-interference and by the peaceful resolution of international conflicts.
We need a programme that demands: non-militarisation of space; reduction of conventional weapons and military expenditure (and not their increase, as the US administration defended at the recent NATO Summit); an end to foreign military bases; rejection of the EU's militarisation and its transformation into a political and military bloc; subordination of NATO to the UN on security issues; and dissolution of political and military blocs.